Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Childlovskii et al (US 2017/0220951, A1), in view of Kolouri et al (US 2020/0130177, A1).

    Regarding claim 1, Childlovskii teaches an artificial intelligence method for domain adaptation between a plurality of source domains and a target domain (a domain adaptation method is taught in at least para. 0023 employed understoodly by at least said artificial intelligence applications between a plurality of source domains and a target domain), 
the artificial intelligence method comprising: 
receiving labeled data from the plurality of source domains and unlabeled data from the target domain (receiving in Fig. 1 and para. 0023 sourced labeled data from the plurality of source domains and unlabeled data from the target domain);
separately training, by a processor, a plurality of source classifiers each corresponding to a source domain using the labeled data received from the respective source domains (learning and optimizing in at least Fig. 1 and para. 0023 a plurality of source classifiers through implied plurality of iterations, each of said source classifier understoodly as implied separately train corresponding to a source domain using the labeled data received from the respective source domains by a processor of at least para. 0130). 
    However, Childlovskii is silent regarding selecting specifically a subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain; 
refining, by the processor, each source classifier using the selected subset of the labeled data; and predicting labels of the unlabeled data using the refined source classifiers.
   Kolouri teaches in at least para. 0005 mapping of data comprising said subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain using at least  Wasserstein distance (SWD), para. 0042 further teaches the selecting of a subset of the labeled data received from each source domain based on a mapping of at least para. 0005 and 0066-0067 depicting similarity between the selected labeled data and the unlabeled data of the target domain, Kolouri further teaches in at least para. 0066-0067  refining, by the processor, each train module comprising a domain classifier using said selected subset of the labeled data; and predicting in at least para. 0100-0104 labels of the unlabeled data using at least retrained and refined source classification module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri to include wherein said selecting subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain; refining, by the processor, each source classifier using the selected subset of the labeled data; and predicting said labels of the unlabeled data using the refined source classifiers, as discussed above, as Childlovskii in view of Kolouri are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Kolouri complements Childlovskii in the sense that the system mapping data samples into a feature space by minimizing a discrepancy between the distributions of the source and target domains in the embedding space wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 8 (according to claim 1), Childlovskii further teaches wherein the learning network further comprises a plurality of feature extractors each corresponding a source domain, wherein the feature extractors extract features from the labeled data of the respective source domains (the source classifiers of at least para. 0039 understoodly comprises said plurality of feature extractors each corresponding a source domain, where said learning network comprising said source classifiers further understoodly  comprises said plurality of feature extractors wherein said feature extractors extract features from the labeled data of the respective source domains); 
wherein the artificial intelligence method further comprises: jointly training each feature extractor with the source classifier corresponding to the same source domain using the labeled data received from that source domain (said source classifiers of para. 0039 which understoodly comprising said extractors are understoodly jointly trained with the source classifier corresponding to the same source domain using the labeled data received from that source domain).

    Regarding claim 10 (according to claim 1), Childlovskii further teaches wherein predicting labels of the unlabeled data using the refined source classifiers further comprises: performing predictions by applying the refined source classifiers to the unlabeled data of the target domain (the Abstract teaches applying at least weights for predicting labels and learning source classifiers, para. 0019-0020 further teaches optimizing the system with learned weighted values wherein predicting labels of said unlabeled data understoodly may obviously used optimized or refined source classifiers further comprising said performing predictions by obviously applying said refined source classifiers to the unlabeled data of the target domain); 
and aggregating the predictions weighted by respective domain weights each corresponding to a source domain (aggregating and populating in at least para. 0023 for label predictions generated for an unlabeled input instance represented by an input feature vector storing values for the set of features where source domain classifiers (34) weighted by the learned weighting is applied to the input feature vector indicating said predictions weighted by respective domain weights each corresponding to a source domain).

    Regarding claim 11 (according to claim 10), Childlovskii further teaches wherein each domain weight is indicative of a discrepancy between the corresponding source domain and the target domain (domain weights of at least para. 0019-0020 indicative of a calculated loss function further indicative of a discrepancy between the corresponding source domain and the target domain).

    Regarding claim 12, Childlovskii teaches a system for domain adaptation between a plurality of source domains and a target domain (a domain adaptation method is taught in at least para. 0023 employed by an autonomous system between a plurality of source domains and a target domain, the method maybe realized by the disclosed aspects of at least para. 0130 employing at least one or more of the illustrated processors), the system comprising: 
a communication interface configured to labeled data from the plurality of source domains and unlabeled data from the target domain (receiving at a processing means in Fig. 1 and para. 0023 sourced labeled data from the plurality of source domains and unlabeled data from the target domain); and 
at least one processor (para. 0130) coupled to the communication interface and configured to: separately train a plurality of source classifiers each corresponding to a source domain using the labeled data received from the respective source domains (learning and optimizing by said processor in at least Fig. 1 and para. 0023 a plurality of source classifiers through implied plurality of iterations, each of said source classifier understoodly as implied separately train corresponding to a source domain using the labeled data received from the respective source domains). 
    However, Childlovskii is silent regarding selecting specifically select a subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain;
 jointly refine the source classifiers using the selected subsets of labeled data from the plurality of source domains; and predict labels of the unlabeled data using the refined source classifiers.
   Kolouri teaches in at least para. 0005 mapping of data comprising said subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain using at least  Wasserstein distance (SWD), para. 0042 further teaches the selecting of a subset of the labeled data received from each source domain based on a mapping of at least para. 0005 and 0066-0067 depicting similarity between the selected labeled data and the unlabeled data of the target domain, Kolouri further teaches in at least para. 0066-0067  refining, by the processor, each train module comprising a domain classifier using said selected subset of the labeled data; and predicting in at least para. 0100-0104 labels of the unlabeled data using at least retrained and refined source classification module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri to include wherein said select a subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain,  jointly refine the source classifiers using the selected subsets of labeled data from the plurality of source domains; and predict labels of the unlabeled data using the refined source classifiers, as discussed above, as Childlovskii in view of Kolouri are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Kolouri complements Childlovskii in the sense that the system mapping data samples into a feature space by minimizing a discrepancy between the distributions of the source and target domains in the embedding space wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


    Regarding claim 17 (according to claim 12), Childlovskii further teaches wherein the learning network further comprises a plurality of feature extractors each corresponding a source domain, wherein the feature extractors extract features from the labeled data of the respective source domains (the source classifiers of at least para. 0039 understoodly comprises said plurality of feature extractors each corresponding a source domain, where said learning network comprising said source classifiers further understoodly  comprises said plurality of feature extractors wherein said feature extractors extract features from the labeled data of the respective source domains); 
wherein the at least one processor is further configured to: jointly train each feature extractor with the source classifier corresponding to the same source domain using the labeled data received from that source domain (said source classifiers of para. 0039 which understoodly comprising said extractors are understoodly jointly trained with the source classifier corresponding to the same source domain using the labeled data received from that source domain).


    Regarding claim 19 (according to claim 12), Childlovskii further teaches wherein to predict labels of the unlabeled data using the refined source classifiers, the at least processor is further configured to: perform predictions by applying the refined source classifiers to the unlabeled data of the target domain (the Abstract teaches applying at least weights for predicting labels and learning source classifiers, para. 0019-0020 further teaches optimizing the system with learned weighted values wherein predicting labels of said unlabeled data understoodly may obviously used optimized or refined source classifiers further comprising said performing predictions by obviously applying said refined source classifiers to the unlabeled data of the target domain); 
and aggregate the predictions weighted by respective domain weights each corresponding to a source domain, wherein each domain weight is indicative of a discrepancy between the corresponding source domain and the target domain (aggregating and populating in at least para. 0023 for label predictions generated for an unlabeled input instance represented by an input feature vector storing values for the set of features where source domain classifiers (34) weighted by the learned weighting is applied to the input feature vector indicating said predictions weighted by respective domain weights each corresponding to a source domain).

    Regarding claim 20, Childlovskii teaches in at least para. 0130 a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform an artificial intelligence method for domain adaptation between a plurality of source domains and a target domain (a domain adaptation method is taught in at least para. 0023 employed understoodly by at least an artificial intelligence method between a plurality of source domains and a target domain to at least identify human behaviors), 
the artificial intelligence method comprising: 
receiving labeled data from the plurality of source domains and unlabeled data from the target domain (receiving in Fig. 1 and para. 0023 sourced labeled data from the plurality of source domains and unlabeled data from the target domain);
separately training, by a processor, a plurality of source classifiers each corresponding to a source domain using the labeled data received from the respective source domains (learning and optimizing by said processor in at least Fig. 1 and para. 0023 a plurality of source classifiers through implied plurality of iterations, each of said source classifier understoodly as implied separately train corresponding to a source domain using the labeled data received from the respective source domains). 
    However, Childlovskii is silent regarding selecting specifically a subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain; 
refining, by the processor, each source classifier using the selected subset of the labeled data; and predicting labels of the unlabeled data using the refined source classifiers.
   Kolouri teaches in at least para. 0005 mapping of data comprising said subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain using at least  Wasserstein distance (SWD), para. 0042 further teaches the selecting of a subset of the labeled data received from each source domain based on a mapping of at least para. 0005 and 0066-0067 depicting similarity between the selected labeled data and the unlabeled data of the target domain, Kolouri further teaches in at least para. 0066-0067  refining, by the processor, each train module comprising a domain classifier using said selected subset of the labeled data; and predicting in at least para. 0100-0104 labels of the unlabeled data using at least retrained and refined source classification module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri to include wherein said selecting subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain; refining, by the processor, each source classifier using the selected subset of the labeled data; and predicting said labels of the unlabeled data using the refined source classifiers, as discussed above, as Childlovskii in view of Kolouri are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Kolouri complements Childlovskii in the sense that the system mapping data samples into a feature space by minimizing a discrepancy between the distributions of the source and target domains in the embedding space wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 2-4, 6-7, 9, 13-14, 16, and 18 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Childlovskii in view of Kolouri, and further in view of Spanos et al (WO2020/037313, A1).

    Regarding claim 2 (according to claim 1), Childlovskii in view of Kolouri are silent regarding wherein further comprising: separately training specifically target encoders that map target features extracted from the unlabeled data to the respective source domains.
    Spanos teaches at least in para. 0112-0118 learning and training target encoder that map target features extracted from the unlabeled data to the respective source domains, said encoder of further para. 0112-0118 adapted for optimizing a distance between the mapped target features and source features extracted from the labeled data of the respective source domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, and further in view of Spanos to include wherein separately training specifically target encoders that map target features extracted from the unlabeled data to the respective source domains, as discussed above, as Childlovskii in view of Kolouri, and further in view of Spanos are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Spanos complements Childlovskii in view of Kolouri in the sense that the system mapping data samples into a feature space by minimizing a discrepancy between the distributions of the source and target domains is further achieved by training a target encoder where selected subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain further achieved based on at least mapping of sample features wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 3 (according to claim 2), Childlovskii in view of Kolouri are silent regarding wherein each target encoder is trained to optimizing a distance between the mapped target features and source features extracted from the labeled data of the respective source domain. 
     Spanos further teaches at least in para. 0112-0118 learning and training target encoder, as each target encoder in at least para. 0112-0118 further trained to optimizing a distance between the mapped target features and source features extracted from the labeled data of the respective source domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, and further in view of Spanos to include wherein said each target encoder is trained to optimizing a distance between the mapped target features and source features extracted from the labeled data of the respective source domain, as discussed above, as Childlovskii in view of Kolouri, and further in view of Spanos are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Spanos complements Childlovskii in view of Kolouri in the sense that the system mapping data samples into a feature space by minimizing a discrepancy and a loss between the distributions of the source and target domains wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 4 (according to claim 3), Childlovskii is silent regarding wherein the similarity between the selected labeled data of the respective source domain and the target domain is determined by: mapping target features extracted from the unlabeled data to the respective source domain using the trained target encoders; and calculating the distance between the source features extracted from each unlabeled data of the respective source domain and the mapped target features.
      Kolouri teaches in at least para. 0005 and 0072 the mapping of features from target features and source features whereby determining similarity between the selected labeled data of the respective source domain and the target domain obviously determined by: mapping said target features extracted from the unlabeled data to the respective source domain using trained shared encoders for a target domain understoodly indicative in the art of said target encoder and calculating the distance using Wasserstein distance (SWD) between the source features extracted from each unlabeled data of the respective source domain and the mapped target features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, to include wherein said similarity between the selected labeled data of the respective source domain and the target domain is determined by: mapping target features extracted from the unlabeled data to the respective source domain using the trained target encoders; and calculating said distance between the source features extracted from each unlabeled data of the respective source domain and the mapped target features, as discussed above, as Childlovskii in view of Kolouri, are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Kolouri complements Childlovskii in the sense that the system mapping data samples into a feature space by minimizing a discrepancy and a loss between the distributions of the source and target domains by calculating at least a distance using Wasserstein distance (SWD) between the source features extracted from each unlabeled data of the respective source domain and the mapped target features wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
    Regarding claim 6 (according to claim 3), Childlovskii is silent regarding wherein the distance is a Wasserstein distance.
   Kolouri teaches in at least para. 0066 the calculated distance being a Wasserstein distance and the mapping of features from target features and source features corresponding to  respective source domain and the target domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, to include wherein said distance is a Wasserstein distance, as discussed above, as Childlovskii in view of Kolouri, are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Kolouri complements Childlovskii in the sense that the system calculates said distance using a Wasserstein distance where differences or obviously similarities between mapped features from target features and source features corresponding to  respective source domain and the target domain are determined which distance maybe optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


    Regarding claim 7 (according to claim 3), Childlovskii in view of Kolouri are silent regarding wherein optimizing the distance is further balanced by a gradient penalty of a discriminator adversarily trained to counter the corresponding target encoder. 
   Spanos teaches in at least para. 0017, and 0019, an adversarial domain adaptation method wherein minimize or optimizing a distance further in para. 0044, 0064, 0073 is further balanced by a gradient penalty of a discriminator adversarily of further para, 0019 trained obviously to counter the corresponding target encoder of further para. 0019. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, and further in view of Spanos to include wherein said optimizing distance is further balanced by a gradient penalty of a discriminator adversarily trained to counter the corresponding target encoder, as discussed above, as Childlovskii in view of Kolouri, and further in view of Spanos are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Spanos complements Childlovskii in view of Kolouri in the sense that the system employs a trained domain- adversarial discriminator associated with a corresponding target encoder, using calculated optimizing distance further balanced by a gradient penalty to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 9 (according to claim 1), Childlovskii in view of Kolouri are silent regarding wherein jointly refining the source classifiers further comprises optimizing a cross-entropy loss determined using the selected subsets of labeled data from the plurality of source domains. 
    Spanos teaches in at least para. 0107 a network for training at least a source encoder and a source classifier where the source encoder and source classifier are joint trained, the network further calculates cross entropy loss in at least para. 0109 wherein jointly training or in a case refining said source classifiers further understoodly comprises optimizing a cross-entropy loss determined using the selected subsets of labeled data from the plurality of source domains. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, and further in view of Spanos to include wherein said jointly refining source classifiers further comprises optimizing a cross-entropy loss determined using the selected subsets of labeled data from the plurality of source domains, as discussed above, as Childlovskii in view of Kolouri, and further in view of Spanos are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Spanos complements Childlovskii in view of Kolouri in the sense that the system determines a cross-entropy loss of the illustrated data and jointly refining the source classifiers by optimizing said determined cross-entropy loss using understoodly selected subsets of labeled data from the plurality of source domains which further minimizing a discrepancy and a loss between the distributions of the source and target domains to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 13 (according to claim 12), Childlovskii in view of Kolouri are silent regarding wherein the at least one processor is further configured to: separately train target encoders that map target features extracted from the unlabeled data to the respective source domains, wherein each target encoder is trained to optimizing a distance between the mapped target features and source features extracted from the labeled data of the respective source domain.
    Spanos teaches at least in para. 0112-0118 learning and training target encoder that map target features extracted from the unlabeled data to the respective source domains, said encoder of further para. 0112-0118 adapted for optimizing a distance between the mapped target features and source features extracted from the labeled data of the respective source domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, and further in view of Spanos to include wherein separately train target encoders that map target features extracted from the unlabeled data to the respective source domains, wherein each target encoder is trained to optimizing a distance between the mapped target features and source features extracted from the labeled data of the respective source domain, as discussed above, as Childlovskii in view of Kolouri, and further in view of Spanos are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Spanos complements Childlovskii in view of Kolouri in the sense that the system mapping data samples into a feature space by minimizing a discrepancy between the distributions of the source and target domains is further achieved by training a target encoder where selected subset of the labeled data received from each source domain based on a similarity between the selected labeled data and the unlabeled data of the target domain further achieved based on at least mapping of sample features wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 14 (according to claim 13), Childlovskii is silent regarding wherein to determine the similarity between the selected labeled data of the respective source domain and the target domain, the at least one processor is further configured to: map target features extracted from the unlabeled data to the respective source domain using the trained target encoders; and calculate the distance between the source features extracted from each unlabeled data of the respective source domain and the mapped target features.
   Kolouri teaches in at least para. 0005 and 0072 the mapping of features from target features and source features whereby determining similarity between the selected labeled data of the respective source domain and the target domain obviously determined by: mapping said target features extracted from the unlabeled data to the respective source domain using trained shared encoders for a target domain understoodly indicative in the art of said target encoder and calculating the distance using Wasserstein distance (SWD) between the source features extracted from each unlabeled data of the respective source domain and the mapped target features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, to include wherein said determine similarity between the selected labeled data of the respective source domain and the target domain, the at least one processor is further configured to: map target features extracted from the unlabeled data to the respective source domain using the trained target encoders; and calculate the distance between the source features extracted from each unlabeled data of the respective source domain and the mapped target features, as discussed above, as Childlovskii in view of Kolouri, are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Kolouri complements Childlovskii in the sense that the system mapping data samples into a feature space by minimizing a discrepancy and a loss between the distributions of the source and target domains by calculating at least a distance using Wasserstein distance (SWD) between the source features extracted from each unlabeled data of the respective source domain and the mapped target features wherein a distance is optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 16 (according to claim 13), Childlovskii is silent regarding wherein the distance is a Wasserstein distance.
     Kolouri teaches in at least para. 0066 the calculated distance being a Wasserstein distance and the mapping of features from target features and source features corresponding to  respective source domain and the target domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, to include wherein said distance is a Wasserstein distance, as discussed above, as Childlovskii in view of Kolouri, are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Kolouri complements Childlovskii in the sense that the system calculates said distance using a Wasserstein distance where differences or obviously similarities between mapped features from target features and source features corresponding to  respective source domain and the target domain are determined which distance maybe optimized to ultimately re-tune and refining said classifier to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
    Regarding claim 18 (according to claim 12), Childlovskii in view of Kolouri are silent regarding wherein to jointly refine the source classifiers, the at least one processor is further configured to optimize a cross-entropy loss determined using the selected subsets of labeled data from the plurality of source domains.
    Spanos teaches in at least para. 0107 a network for training at least a source encoder and a source classifier where the source encoder and source classifier are joint trained, the network further calculates cross entropy loss in at least para. 0109 wherein jointly training or in a case refining said source classifiers further understoodly comprises optimizing a cross-entropy loss determined using the selected subsets of labeled data from the plurality of source domains. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childlovskii in view of Kolouri, and further in view of Spanos to include wherein to jointly refine said source classifiers, the at least one processor is further configured to optimize a cross-entropy loss determined using the selected subsets of labeled data from the plurality of source domains, as discussed above, as Childlovskii in view of Kolouri, and further in view of Spanos are in the same field of endeavor to provide an autonomous and artificial intelligence method and system for domain adaptation between a plurality of source domains and a target domain where said system learn and train a domain classifier which may be refined or upgraded to classify and predict predicting labels of the unlabeled data, Spanos complements Childlovskii in view of Kolouri in the sense that the system determines a cross-entropy loss of the illustrated data and jointly refining the source classifiers by optimizing said determined cross-entropy loss using understoodly selected subsets of labeled data from the plurality of source domains which further minimizing a discrepancy and a loss between the distributions of the source and target domains to ultimately predicting said labels of the unlabeled data using said refined source classifiers or the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims Standings
Claims 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or if properly incorporated in the independent claims. 
The prior arts do not appear to teach:
claim 5. The artificial intelligence method of claim 4, wherein the selected subset of the labeled data include a predetermined percentage of the labeled data received from the respective source domain, and the predetermined percentage of the labeled data are associated with calculated distances smaller than those of remaining labeled data.
15. The system of claim 14, wherein the selected subset of the labeled data include a predetermined percentage of the labeled data received from the respective source domain, that the predetermined percentage of the labeled data are associated with calculated distances smaller than those of remaining labeled data.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        5/18/2022